Motion for leave to have appeal heard on seven printed copies of the record on appeal denied without prejudice to a renewal thereof upon a showing of sufficient grounds for the granting of such relief. Motion to dismiss appeal granted and appeal dismissed, with costs and $10 costs of motion unless, within ten days after service of a copy of this order, appellants serve and file the undertaking required by section 593 of the Civil Practice Act and pay $10 costs of this motion in which event motion denied. Motion to set the case at the foot of the order calendar denied.